Citation Nr: 1700938	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acid reflux with Barrett's esophagus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for retinopathy.
8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a neurological disorder of the upper extremities to include distal median neuropathy and carpal tunnel syndrome.

10.  Entitlement to service connection for a neurological disorder of the lower extremities to include axonal sensory polyneuropathy.

11.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1967 to January 1969 which service included service in the Republic of Vietnam from September 1967 to December 1967 and from February 1968 to July 1968.  The Veteran also had subsequent service with a reserve component from January 1969 to October 2007.
This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2016, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  Thereafter, in November 2016 the Veteran's representative waived agency of original jurisdiction (AOJ) review of the evidence added to the claims file since the June 2014 statement of the case (SOC).  See 38 C.F.R. § 20.1304(c) (2015).  

As to the claims of service connection for distal median neuropathy and carpal tunnel syndrome of the upper extremities and axonal sensory polyneuropathy of the lower extremities, the Board has recharacterized these claims as they appear above so as to best reflect the Veteran's intent when filing for service connection for these neurological disorders.

The claims of service connection for hypertension, a neurological disorder of the upper extremities, a neurological disorder of the lower extremities, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2014 writing to the RO, prior to the promulgation of a decision in the appeal, the Veteran's representative notified the RO that the claimant withdrew his claim of service connection for retinopathy.

2.  At the May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his applications to reopen claims of service connection for bilateral hearing loss, a prostate disorder, and acid reflux with Barrett's esophagus as well as his claim of service connection for diabetes mellitus.

3.  A July 2010 rating decision denied the Veteran's claim of service connection for hypertension; he did not appeal that decision or submit new and material evidence within the one year appeal period.

4.  Evidence received since the July 2010 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

5.  An acquired psychiatric disorder diagnosed as PTSD had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of the application to reopen a claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal as to the denial of the application to reopen a claim of service connection for a prostate disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal as to the denial of the application to reopen a claim of service connection for acid reflux with Barrett's esophagus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The July 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

7.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  An acquired psychiatric disorder diagnosed as PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in an August 2014 writing the Veteran's representative notified the RO that the claimant withdrew his claim of service connection for retinopathy.  Similarly, at the May 2016 hearing the Veteran notified the undersigned that he wanted to withdraw his appeal of the denial of his applications to reopen his claims of service connection for bilateral hearing loss, a prostate disorder, and acid reflux with Barrett's esophagus as well as his claim of service connection for diabetes mellitus.  A written transcript of the hearing was associated with the claims file.  Both the withdrawals were received by VA prior to the issuance of a final decision as to these issues.  The Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.

The Claim to ReOpen

The Veteran maintains that his hypertension is due to his military service and/or his diabetes mellitus, acquired psychiatric disorders, and/or tinnitus.  

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In a July 2010 rating decision the RO denied the Veteran's claim of service connection for hypertension because, in substance, service treatment records were negative for complaints, diagnoses, or treatment for hypertension, there was no relationship between his post-service diagnosis of hypertension and his military service, there was no relationship between his post-service diagnosis of hypertension and diabetes mellitus, and hypertension did not manifest itself to a compensable degree in the first post-service year.  He did not appeal the July 2010 rating decision.  Moreover, while the AOJ obtained and associated with the claims file additional post-service VA treatment records in the first post-decision year and the Veteran filed with the VA additional writings the Board does not find that any of these records are new and material evidence.  38 C.F.R. § 3.156(b).  The Board has reached this conclusion because the medical records just continued to document his post-service treatment for hypertension, a fact that was of record at the time of the July 2009 rating decision, and the writings did not relate to his hypertension claim.  Id.  Accordingly, the Board finds that the July 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final July 2010 rating decision, the National Academy of Sciences (NAS) opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Therefore, given the Veteran's documented service in the Republic of Vietnam, his presumptive herbicide exposure due to that service (see 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015)), and the diagnosis of hypertension already found in the record, the Board finds that the evidence received since the July 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and the claim is reopened.  See 38 U.S.C.A. § 5108.  

The Service Connection Claim

The Veteran and his representative assert in writings to VA and at the personal hearing that service connection is warranted for an acquired psychiatric disorder to include PTSD.  In this regard, the Board finds that his claims boil down to a claim that his PTSD is due to being in fear of his life due to hostile enemy action during this tow tours of duty in the Republic of Vietnam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Specifically, regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the PTSD stressor, the record shows he served two tours of duty in the Republic of Vietnam.  Therefore, the Board finds that the record establishes the occurrence of in-service stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  As to being diagnosed with PTSD due to his documented service in the Republic of Vietnam, the Board notes that in an August 2016 psychiatric evaluation prepared by the Veteran's VA psychiatrist and filed by the Veteran after his May 2016 personal hearing the examiner opined that he met the criteria for a diagnosis of PTSD due to his documented Vietnam service. 

On the other hand, the Board notes that the Veteran was not diagnosed with PTSD when he was afforded a VA examination in June 2010.  

Accordingly, the Board finds that the evidence, both positive and negative as to whether the Veteran has a diagnosis of PTSD, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that he does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the criteria for granting service connection for an acquired psychiatric disorder diagnosed as PTSD have been met and the appeal is granted.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304


ORDER

The appeal of the denial of the application to reopen a claim of service connection for bilateral hearing loss is dismissed.

The appeal of the denial of the application to reopen a claim of service connection for a prostate disorder is dismissed.

The appeal of the denial of the application to reopen a claim of service connection for acid reflux with Barrett's esophagus is dismissed.

The appeal of the denial of the claim of service connection for diabetes mellitus is dismissed.

The appeal of the denial of the claim of service connection for retinopathy is dismissed.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. 

Service connection for an acquired psychiatric disorder diagnosed as PTSD is granted.


REMAND

As to the claim of service connection for hypertension, as noted above the service records show the Veteran served in the Republic of Vietnam, post-service VA treatment records show him being diagnosed and treated for hypertension, and he is presumed to have had herbicide exposure given his verified service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, and as noted above, the NAS has opined that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See 75 Fed. Reg. 81,332.  Therefore, the Board finds that this issue needs to be remanded to obtain a needed medical opinion as to the relationship, if any, between the Veteran's current hypertension and his military service, to include his presumptive exposure to herbicides due to his service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to claims of service connection for neurological disorders of the upper and lower extremities, as indicated above the Veteran's herbicide exposure is presumed given his documented service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, while the Veteran does not appear to qualify for the presumptions found at 38 C.F.R. §§ 3.307, 3.309 (2015) because it does not appear that an other organic disease of the nervous system manifested itself to a compensable degree in the first post-service year and/or peripheral neuropathy manifested itself to a compensable degree in the first year following his return home from his service in the Republic of Vietnam, the availability of these presumptions does not preclude him from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Furthermore, the Board finds that the Veteran is both competent and credible to report on his observable symptoms of his neurological disorders because it comes to him via his own senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lastly, while the Veteran was afforded VA examinations in May 2010 and July 2014 the Board does not find these examinations adequate because the diagnoses proved by the May 2010 was not credible because the other May 2010 VA examiner opined that he did not have diabetes mellitus and neither examiner provided an opinion as to whether any of the appellant's current neurological disabilities were directly due to his military service, including his presumptive herbicide exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that these issues must also be remanded to obtain needed medical opinions as to the diagnoses and etiology of the Veteran's current neurological disorders, to include whether any were caused by his presumptive exposure to herbicides due to his service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d). 

As to the claim of service connection for erectile dysfunction, the Board finds that this issue must also be remanded because hypertension and acquired psychiatric disorders and their treatment may cause or aggravate erectile dysfunction and therefore its adjudication is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter); Also see 38 C.F.R. § 3.310; Allen.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-April 2013 treatment records from the Providence VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with hypertension, neurological disorders of the upper and lower extremities, and/or erectile dysfunction and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the origins of his hypertension and erectile dysfunction.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Please opine as to whether it is at least as likely as not that hypertension and/or erectile dysfunction is related to or had its onset in service.  
In responding to this question, please acknowledge and discuss the Veteran's presumed exposure to Agent Orange.
(b)  Please opine as to whether it is at least as likely as not that hypertension became manifest within one year of the Veteran's discharge from active duty.
(c) Is it at least as likely as not that hypertension is caused by the Veteran's PTSD and/or tinnitus?
(d) Is it at least as likely as not that hypertension is aggravated (i.e., permanently worsened) by any of the Veteran's PTSD and/or tinnitus?
(e) Is it at least as likely as not that erectile dysfunction is caused by the Veteran's hypertension and/or PTSD including any treatment he received for these disorders?
(f) Is it at least as likely as not that erectile dysfunction is aggravated (i.e., permanently worsened) by the Veteran's hypertension and/or PTSD including any treatment he received for these disorders??

In providing the opinions, the examiner should acknowledge and comment on the NAS finding of a limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the diagnoses and origins of all neurological disorders of the upper and lower extremities.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all neurological disorders of the upper and lower extremities?

In this regard, distal median neuropathy of the upper extremities (carpal tunnel syndrome) and axonal sensory polyneuropathy of the lower extremities should be diagnosed or specifically ruled out.
(b)  As to all diagnosed neurological disorders of the upper and lower extremities, please opine as to whether it is at least as likely as not that it is related to or had its onset in service.  

In responding to this question, please acknowledge and discuss the Veteran's presumed exposure to Agent Orange.
(c)  Please opine as to whether it is at least as likely as not that peripheral neuropathy of any upper and/or lower extremity became manifest in the first year following the Veteran's return home from his second period of service in the Republic of Vietnam.
(d)  Please opine as to whether it is at least as likely as not that an other organic disease of the nervous system became manifest within one year of the Veteran's discharge from active duty.

The examiner in providing answers to the above questions must consider the Veteran's competent lay claims regarding his observable symptomatology like pain, numbness, tingling, etc. . .

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


